                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

CARTEZ HUNTLEY,                                    )
                                                   )
                             Petitioner,           )
                                                   )
                v.                                 )              No. 4:18-CV-1349-NCC
                                                   )
HERBERT L. BERNSEN,                                )
                                                   )
                             Respondent.           )


                                 MEMORANDUM AND ORDER

        Petitioner, a prisoner, has filed a petition for writ of habeas corpus. However, petitioner

has neither paid the filing fee nor submitted an application to proceed in district court without

prepaying fees or costs. As a result, the Court will order petitioner to either pay the $5 filing fee

or submit an application to proceed in district court without prepaying fees or costs. If petitioner

files an application to proceed without prepaying fees or costs, he must also file a certified copy of

his prison account statement for the six-month period immediately preceding the filing of his

petition. 28 U.S.C. § 1915(b).

        Accordingly,

        IT IS HEREBY ORDERED that petitioner shall either pay the $5 filing fee or submit an

application to proceed in district court without prepaying fees or costs within twenty-one (21) days

of the date of this Order.

        IT IS FURTHER ORDERED that if petitioner submits an application to proceed in

district court without prepaying fees or costs, he must also submit a certified copy of the prison

account statement for the six-month period immediately preceding the filing of his petition.

        IT IS FURTHER ORDERED that the Clerk is directed to send petitioner a copy of the

Court’s form application to proceed in district court without prepaying fees or costs.
        IT IS FURTHER ORDERED that if petitioner fails to comply with this Order, the Court

may dismiss this action without prejudice.

       Dated this 11th day of October, 2018.
                                                       /s/ Noelle C. Collins
                                                     NOELLE C. COLLINS
                                                     UNITED STATES MAGISTRATE JUDGE




                                               -2-
